THEA                  NEYGENERAL




                   August   2,   1951

Hon. Leonard Passmore        Opinion NO. v-1229.
County Attorney
Franklin County              Re:   Legality of the use of
Mt. Vernon, Texas                  seines or nets with
                                   meshes less than one
                                   inch square in Franklin
Dear Sir:                          County.
          In your request for an opinion you ask In
substance whether or not the use of a seine or net
wlth meshes less than one inch square In Franklin
County is punishable under Article 927, Vernon's
Penal Code.
            Article 927, Vernon's Penal Code, provides:
         "Except tne oralnary nook ana line or
    trot line, or a set or drag net or seine,
    the meshes of which shall be three or more
    inches square, or a minnow seine not more
    than twenty feet long used for catching
    bait, no person shall place in any fresh




     this article shall be fined not less than
     twenty-five nor more than one hundred dol-
     lars.   (Emphasis supplied.)
          Since the enactment of the foregoing Article,
a number of local fish laws applicable to particular
countles only have been passed which in effect modify
the exceptions stated In Article 927. Acts of the 47th
Legislature, R.S. 1941, ch. 595, p. 1322, to which you
refer in your request, is one of these local fish laws.
The pertinent part of this statute provides:
          "Section 1. From and after the pas-
     sage of this Act, it shall be lawful dur-
     Ing open season only, for a person to take
Hon. Leonard Passmore, page 2   (V-1229).


     or catch catfish, perch, buffalo, and
     drum, from the waters of Delta, Hopkins,
     and Franklin Counties, by hand or with
     a seine or net having meshes one Inch
     square."
          The basic prohibition against the use of
seines is still in full effect. The use of a seine
is unlawful unless the user falls within one of the
exceptions stated In Article 927 or unless he Is
within the terms of a special act making special ex-
ceptions applicable to a particular county. Unless
his act falls within such exception, he is subject
to punishment for the use of a seine and the penalty
for violation of Article 927 applies.
          Incidentally, your attention Is called to
the fact that up until 1945, by provision of Article
951, V.P.C., the months of March and April were closed
to seines and artificial bait. In 1945, however, the
Legislature passed Article 927a, V.P.C., and Section
5 thereof provides:
          "All laws, or parts of laws, local,
     general Or special, insofar as they pro-
     vide a closed season or period of time
     when It is unlawful to take or catch fish
     . . . shall be and are hereby repealed
     . . .,I
          It has been held in Att'y Gen. Op. O-6541
(19451, under a prior administration, that Article
951 was modified by the above provision to permit
use of otherwise lawful seines at any time for tak-
ing fresh water fish. Likewise, the term "during
open season only" appearing In the 1941 law set out
above is no longer applicable.

                      SUMMARY

          The use of seines or nets with meshes
     less than one inch square in the waters of
     Delta, Hopkins, and Franklin Counties (Acts
    .r   ’


:




             Eon. Leonard Passmore, page 3   (V-1229).


                  47th Leg., R.S. 1941, ch. 595, p. 1322)   IS
                  punishable under Article 927, V.P.C.
             APPROVED:                       Yours very truly,
             Bed McDaniel                      PRICE DANIEL
             State AfYairs Division          Attorney General
             Everett Hutchinson
             Executive Assistant
             Charles D. Mathews
             First Assistant                       Assistant

             VFT:rt: jmC